Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 1 of 8 PageID #: 243




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 SHAWN WILLIAMS,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:19-cv-00442-JPH-DLP
                                                       )
 RAJOLI, et al.                                        )
                                                       )
                               Defendants.             )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

        Plaintiff Shawn Williams, an inmate at the Wabash Valley Correctional Facility, brings

 this action pursuant to 42 U.S.C. § 1983 alleging that the defendants have provided him inadequate

 medical care for his knee pain. The defendants move for summary judgment arguing that

 Mr. Williams failed to exhaust his available administrative remedies before filing lawsuit as

 required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e. For the following reasons, the

 defendants’ motion for summary judgment is granted.

                                   I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). The moving party is entitled to summary judgment if

 no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009). The Court views the record in the light most favorable to the non-

 moving party and draws all reasonable inferences in that party’s favor. Skiba v. Ill. Cent. R.R. Co.,

 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on




                                                  1
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 2 of 8 PageID #: 244




 summary judgment because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d

 822, 827 (7th Cir. 2014).

                                               II. Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light most

 favorable to Mr. Williams as the non-moving party with respect to the motion for summary

 judgment. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th Cir. 2018).

        A. The Offender Grievance Process

        The Indiana Department of Correction (“IDOC”) maintains a policy governing the

 Offender Grievance Process. Dkt. 26-1, ¶ 6. The purpose of the Offender Grievance Process is to

 provide an administrative means by which inmates may resolve concerns and complaints related

 to their conditions of confinement. Id., ¶ 7. Under the Offender Grievance Process, an inmate can

 grieve actions of individual staff, including claims that facility staff were deliberately indifferent

 to his medical needs. Id., ¶ 8.

        An inmate begins the grievance process by attempting to resolve his complaint informally

 through correspondence or a Request for Interview form to a staff member and providing evidence

 of the attempt. Id., ¶ 9, 17-18. If he is unable to informally resolve his complaint, he must submit

 a completed “Offender Grievance,” form no later than 10 business days from the date of the

 incident giving rise to the complaint or concern to the Offender Grievance Specialist. Id. at 18.

 The Grievance Specialist may return the grievance form if it was not submitted within the 10-

 business-day time limit. Id. at 19.




                                                   2
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 3 of 8 PageID #: 245




         B. Mr. Williams’s Use of the Grievance Process

         On July 20, 2019, Mr. Williams submitted a Health Care Request form explaining that he

 was experiencing pain in his knee a day after he learned that his medications were discontinued.

 Dkt. 32, ¶ 6. On July 23, 2019, Mr. Williams saw Nurse Powers who made him do exercises while

 he was handcuffed and shackled and denied his request to speak to a doctor about his medications.

 Id., ¶ 7.

         Mr. Williams states that he submitted two informal grievances to Amy Wright, the Director

 of Nursing, between July 23, 2019 and July 28, 2019, complaining about being taken off of his

 medication and about Ms. Powers’ treatment. Id., ¶ 8. On August 5, 2019, having not received a

 response to his informal grievances, he again wrote two informal grievances to Ms. Wright on

 these issues. Id., ¶ 9. One of the informal grievance states: “I was informed by nurse ‘Hannah’ I

 was no longer on my medication, but she did not explain why, could you let me know who and

 why took me off my medication?” Id. at 12. The other informal grievance states:

         On July 23, 2019, I was seen by a nurse who’s [sic] name I don’t know, it was
         Health Care Request # 426011, she attempted to make me do exercises while I was
         handcuffed and shackled, and refused to allow me to see the doctor, because I was
         removed off medications with no explanation.

 Id. at 14. Mr. Williams asked his case manager C. Dugan to inform him in writing that the

 document was sent. Id. at 13.

         On August 12, 2019, Mr. Williams submitted a request for interview slip related to the

 discontinuance of his chronic care medications. Dkt. 26-1, ¶ 34. That document stated:

         I currently have a ‘G’ medical code for: cronic [sic] tendinitis at which point
         medical staff have acted deliberately indifferent to my serious condition. I was
         removed off my medication without consideration nor communication, later to find
         the reason was due to x-ray results. On June 26, 2019, results irrelevant to my
         serious medical condition a blatant lack of concern towards my cronic [sic]
         conditions, clear sign of malpractice.



                                                 3
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 4 of 8 PageID #: 246




 Dkt. 26-1 at 26.

         On August 15, 2019, Mr. Williams submitted a second request for interview slip that was

 received on August 19, 2019, regarding being removed off his chronic care medications by

 Dr. Rajoli. Id., ¶ 35. That document stated:

         I have written you multiple times, yet to receive a response. Back in July I was seen
         by Dr. Rajoli for x-ray results for my finger at which point he removed me off of
         my cronic [sic] care medication prescribed to me by another doctor without my
         acknowledgement, leaving me unaware of such sanction. This is clearly a lack of
         concern to my cronic [sic] issue by interfering with another doctor’s treatment.

 Id. at 27.

         Mr. Williams received a response to his August 12, 2019, informal grievance on August

 19, 2019. Id., ¶ 13.

         On August 20, 2019, Mr. Williams submitted a formal grievance related to Dr. Rajoli

 discontinuing his chronic care medications and a nurse who made him perform exercises while

 shackled. Id., ¶ 36. The Grievance Specialist rejected that grievance stating that Mr. Williams

 missed the time to grieve the issue because he was aware that his medications were discontinued

 in July of 2019, but he did not grieve the issue until August of 2019. Id., ¶¶ 37-38. Mr. Williams

 did not resubmit these grievances or appeal. Id., ¶ 39.

                                           III. Discussion

         The defendants seek summary judgment arguing that Mr. Williams failed to exhaust his

 available administrative remedies as required by the PLRA before he filed this lawsuit.

         The PLRA requires that a prisoner exhaust his available administrative remedies before

 bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

 516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison




                                                  4
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 5 of 8 PageID #: 247




 life, whether they involve general circumstances or particular episodes, and whether they allege

 excessive force or some other wrong.” Id. at 532 (citation omitted).

          “Proper exhaustion demands compliance with an agency’s deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

 (footnote omitted); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (“‘To exhaust

 remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison’s

 administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

 2002)). Thus, “to exhaust administrative remedies, a prisoner must take all steps prescribed by the

 prison’s grievance system.” Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004). It is the

 defendants’ burden to establish that the administrative process was available. See Thomas v. Reese,

 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is an affirmative defense, the defendants

 must establish that an administrative remedy was available and that [the plaintiff] failed to pursue

 it.”).

          The defendants argue that Mr. Williams failed to exhaust his available administrative

 remedies because he did not timely follow the grievance process. The Offender Grievance Process

 requires an offender to attempt to informally resolve his dispute and file a formal grievance within

 10 days of the incident giving rise to his complaint. Therefore, for his complaint that he learned

 his medications were discontinued on July 19, 2019, Mr. Williams had through August 2, 2019, to

 attempt to resolve his complaint informally and file a formal grievance. For his complaint that

 Nurse Powers failed to provide him proper treatment for his pain on July 23, 2019, he had through




                                                  5
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 6 of 8 PageID #: 248




 August 6, 2019, to attempt informal resolution and file a formal grievance. 1 Mr. Williams filed a

 formal grievance on August 20, 2019. It is therefore undisputed that Mr. Williams did not file a

 timely grievance within these timeframes. Mr. Williams argues however that his failure to do so

 should be excused because he did not receive a response to his informal grievances and because

 he initially was unaware of the name of the doctor who discontinued his medications.

         First, Mr. Williams argues that the grievance process was unavailable to him because he

 did not receive a response to his informal grievances. 2 It is true that the failure of prison officials

 to respond to a grievance may make the grievance process unavailable if the failure to respond

 prevents the prisoner from exhausting the grievance process. See Dole, 438 F.3d at 809 (“Prison

 officials may not take unfair advantage of the exhaustion requirement … and a remedy becomes

 ‘unavailable’ if prison employees do not respond to a properly filed grievance or otherwise use

 affirmative misconduct to prevent a prisoner from exhaustion.”). But the Grievance Process here

 does not require that the inmate receive a response to his informal grievance before he files a

 formal grievance. The policy requires only that he attempt to resolve his complaint informally first

 and provide proof of the attempt at informal resolution when he files his formal grievance. See dkt.

 26-1 at 17-18. Thus, when Mr. Williams did not receive a response to his informal grievances, he

 could have proceeded to file a formal grievance as provided in the Grievance Process. He has




 1
   The defendants argue that Mr. Williams had through July 29, and August 2, 2019 to file formal grievances
 on these issues, but this conclusion disregards the fact that the Grievance Process provides 10 business days
 to file a formal grievance. Dkt. 26-1 at 18. Weekends, therefore, do not count toward the ten-day deadline.
 2
   The defendants argue that Mr. Williams did not provide sufficient evidence that he submitted informal
 grievances on these dates because he does not provide a specific date for each grievance or specify the
 subject of the grievances. But Mr. Williams affirmed in his affidavit that he filed informal grievances
 between July 23, 2019 and July 28, 2019, “complaining about me being removed off my medication in one
 and the treatment of Tara Powers during my medical visit on July 23, 2019.” Dkt. 32, ¶ 8. For purposes of
 summary judgment, the Court construes these facts in the light most favorable to Mr. Williams and
 concludes that he did submit informal grievances during this timeframe. See Skiba, 884 F.3d at 717.

                                                      6
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 7 of 8 PageID #: 249




 provided no reason that he failed to do so that is based on any misconduct by prison staff and he

 therefore has failed to show that the grievance process was unavailable to him.

        Mr. Williams also argues that he could not grieve the discontinuance of his medications

 before he knew who discontinued his medications. But the policy does not require that an inmate

 name the staff member responsible for his complaint when submitting an informal grievance. The

 policy states the offender may discuss “the complaint with the staff member responsible for the

 situation, or if there is no such single person, with the person who is in charge of the area where

 the situation occurs.” Dkt. 26-1 at 18. Therefore, Mr. Williams could have attempted to resolve

 the complaint with the person charge of medical care if he did not know the staff member who was

 responsible for discontinuing his medication. In fact, Mr. Williams did file an informal grievance

 about Nurse Powers’ treatment without naming her. See dkt. 32 at 14, 22-23.

        In short, Mr. Williams could have filed formal grievances regarding his complaints in this

 case in the applicable timeframe, but he failed to do so. He therefore failed to exhaust his available

 administrative remedies before filing this lawsuit and this case must be dismissed.

                                           IV. Conclusion

        For the foregoing reasons, the defendants’ motion for summary judgment, dkt. [24], is

 GRANTED. Judgment dismissing this action without prejudice shall now issue.

 SO ORDERED.

Date: 5/21/2020




                                                   7
Case 2:19-cv-00442-JPH-DLP Document 35 Filed 05/21/20 Page 8 of 8 PageID #: 250




 Distribution:

 SHAWN WILLIAMS
 178128
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 All Electronically Registered Counsel




                                         8
